Opinion filed June 25, 2009











 








 




Opinion filed June 25,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00072-CV 
                                                    __________
 
                                      CAROL J. MORRIS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                        Midland
County, Texas
 
                                                Trial
Court Cause No. CV-46,715
 

 
                                              M
E M O R A N D U M   O P I N I O N
 




In
this case, Carol J. Morris perfected an appeal from a final judgment and
permanent injunction entered by the trial court on March 2, 2009, to abate a
nuisance located on real property owned by Morris and located at 210 S. Lee
St., Midland, Texas.  Morris has now filed in this court a AMotion for State Court to
Terminate Its Jurisdiction Over the Permanent Injunction.@  In the motion, Morris
states that she has filed a complaint in the United States District Court and,
consequently, requests the following relief:  AMorris
prays this Eleventh District Court of Appeals, terminate its jurisdiction over
the permanent injunction, filed March 2, 2009 . . . and all other equitable
relief to which she is justly entitled.@ 
Morris=s request for
this court to terminate our jurisdiction is granted.  
The
motion is granted in part, and the appeal is dismissed. 
 
 
PER CURIAM
 
June 25, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.